     Case 1:19-cv-00215-JRH-BKE Document 21 Filed 07/07/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT


                       FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION


RYAN ALEXANDER MAYS,

                Plaintiff,

       V.                                                CV 119-215


EVAN JOSEPH,

                Defendant.



                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation ("R&R"), to which objections have been filed. (Doc.

no. 20.) In his objections. Plaintiff argues the Magistrate Judge eired by recommending

dismissal of Plaintiffs deliberate indifference to a serious medical need claim because


Plaintiff never alleged Defendant knew of his medical profile for a skin ailment. (Doc. no.

20, pp. 1-2; s^ doc. no. 17, p. 5; doc. no. 15, p. 5.) Plaintiff now states, only in his

objections, he told Defendant repeatedly about the existence of his medical profile. (Doc. no.

20, pp. 1-2.)

       This information was not before the Magistrate Judge.         While courts have the

discretion to consider novel evidence, factual claims, and legal argument raised for the first

time in an objection to an R&R,they are under no obligation to do so. Frone v. JP Morgan

Chase & Co.. 695 F. App'x 468, 472 (11th Cir. 2017)(concluding district judge has broad

discretion in considering argument not presented to magistrate judge); Williams v. McNeil.
     Case 1:19-cv-00215-JRH-BKE Document 21 Filed 07/07/20 Page 2 of 2



557 F.3d 1287, 1292 (11th Cir. 2009)(same). The Court chooses not to consider Plaintiffs

new factual claims here because Plaintiff had every chance to include all factual allegations

in his amended complaint after the Magistrate Judge vacated the initial screen and gave

Plaintiff specific instructions to include all factual claims in his amended complaint. (See

doc. no. 14, pp. 2-4.)

       Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate

Judge as its opinion, OVEITRULES Plaintiffs objections, and DISMISSES Plaintiffs

claims for deliberate indifference to a serious medical need, failing to contact the Georgia

Board of Pardons and Parole, and refusing to act properly for failure to state a claim against

them upon which relief can be gi-anted. The case shall proceed against Defendant as described

in the Magistrate Judge's June 3, 2020 Order. (See doc. no. 19.)

        SO ORDERED this 7"^ day of July, 2020, at Augusta, Georgia.


                                           J. ranc/aI           CHIEEJUDGE f
                                           unit™ states district court
                                                 TfERN DISTRICT OF GEORGIA
